Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, Claims 1-2, and 4-13, in the reply filed on 10/05/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and  4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately" in claim 1-2, 8 and 10 is a relative term which renders the claim indefinite.  The term " approximately"" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755.
Regarding claim 1, US20100224755 discloses a coating for casting moulds for metal casting, wherein the coating comprises at least: one carrier liquid ([0031]); at least one pulverulent refractory material([0032]); an at least one reducing agent([0033]) and  a  binder([0058]).
US20100224755 discloses that the carrier liquid can be water or an alcohol having to 10 carbon atoms such as, for example, ethanol or isopropanol is preferably used as carrier liquid. Other suitable liquids which can also be present in the carrier liquid in fractions are aliphatic, cycloaliphatic or aromatic hydrocarbons with 3 to 15 carbon atoms, carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034]). The fraction of the carrier liquid in the ready-to-use coating is usually 10 to 99.9 wt. %, preferably 30 to 70 wt. %([0036]). Thus, it is an option of using  the  water  as  a solvent. 
US20100224755 discloses that the coating can contain a binder. The task of the binder is primarily to bind the ingredients of the coating after drying of the coating applied to a casting mould and thus ensure a reliable adhesion of the coating to the subsurface ([0058] and [0092]). All binders which have already been used in coatings 
The fraction of pulverulent refractory material in the ready-to-use coating is preferably selected in the range of 10 to 99.9 wt. %, preferably in the range of 30 to 70 wt. %([0038]).
The reducing agent is contained in a fraction of more than 5 wt. % relative to the weight of the ready-to-use coating (claim 8; [0048])).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, US20100224755 discloses that the binder is preferably contained in the ready-to-use coating in a fraction of 0.1 to 5 wt. %, particularly preferably 0.5 to 2 wt. %([0060]).
Claims 4 - 6, and  9 - 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 as applied to claim 1 above, and further  in  view  of US3137046.


But  it  is silent that the  ester  is  carbonate  ester  such  as  dimethyl  carbonate  as  applicants  set forth  in  claims  4-5.
US3137046 discloses that the surface of the mold can be coated with the organic carbonate (col. 2, lines 37 - 45), either in its pure form or as a solution. This procedure will set the reaction at the surface and to the depth of penetration of the carbonate ester. It is also possible, when using a solution of the carbonate ester in an alcohol or kerosene, to speed up the reaction between the carbonate ester and the aqueous alkali metal silicate by igniting the residual solvent fumes at the surface. It is also possible to include in the solution of the carbonate ester and a pitch resin (col. 4, lines 57-65).  
Thus,  it  would  have  been  obvious  to one  of  ordinary  skill  in the  art before the effective filing date of the instant application to  use  carbonate  ester  or  carbonate  ester with  pitch  in the  teaching  of US20100224755,  motivated  by the  fact  that  US3137048 discloses  that   using  carbonate  ester  or  carbonate  ester with  pitch  as coating for cores  or mould can  provide  benefit  effects   such  as  hardness  for  the  product(col. 4,  lines  60-75)


Regarding  claim 6, US20100224755  discloses  that usual two-layer silicates and three-layer silicates in coatings can be used as correcting agents, for example, such as attapulgite, serpentine, smectite, such as saponite, montmorillonite, beidellite and nontronite, vermiculite. Their fraction in the ready-to-use coating is preferably 0.5 to 4.0 wt. %, particularly preferably 1.0 to 2.0 wt. %([0061]).
Regarding claim 9, US20100224755 discloses that the coating can also contain a wetting agent which facilitates the application of the coating to a subsurface. The wetting agents are preferably added in a quantity of 0.01 to 1 wt. %, particularly preferably 0.05 to 0.3 wt. %, the percentage information relating to the ready-to-use coating. An example of a suitable wetting agent is disodium dioctylsulpho-succinate([0062]).
Regarding claim 10, US20100224755 discloses that at least one pulverulent refractory material is suspended in the carrier liquid. Usual refractory materials in metal casting can be used as refractory material. Examples of suitable refractory materials are diatomite, kaolins, calcinated kaolins, kaolinite, metakaolinite, iron oxide, quartz, aluminium oxide, aluminium silicates such as pyropyllite, kyanite, andalusite or chamotte, zirconium oxide, zirconium silicate, bauxite, olivine, talc, mica, feldspar([0037]). The refractory material is provided in powder form. The grain size is selected so that a stable structure is formed in the coating and that the coating can easily be distributed over the wall of the casting mould, for example, using a spray apparatus. The refractory material suitably has an average grain size of 1 to 200 micron([0038]).  The reference differs from Applicant's recitations of claims by not 
Regarding claims 11-12, US20100224755 that the carrier liquid can be water or an alcohol having to 10 carbon atoms such as, for example, ethanol or isopropanol is preferably used as carrier liquid. Other suitable liquids which can also be present in the carrier liquid in fractions are aliphatic, cycloaliphatic or aromatic hydrocarbons with 3 to 15 carbon atoms, carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034]). The fraction of the carrier liquid in the ready-to-use coating is usually 10 to 99.9 wt. %, preferably 30 to 70 wt. %([0036]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 and US3137046, as applied to claim 6 above, and further in view  of
WO2015175091.
Combined  teaching  of  US20100224755 and US3137046 discloses that the coating can also contain clay such as attapulgite, serpentine, smectite, such as saponite, montmorillonite, beidellite and nontronite, vermiculite([0061]) set  forth  above. US20100224755 discloses that all binders which have already been used in coatings can be used per se. For example, starch, dextrin, peptides, polyvinyl alcohol, polyvinyl acetate polymers, poly(meth)acrylic acid, polystyrene, polyvinyl acetate-polyacrylate dispersions as well as mixtures of these compounds can be used as bindesr([0059]). At least one pulverulent refractory material is suspended in the carrier liquid. Usual 
But it is silent that the clay is organoclay. 
WO2015175091discloses that oleophilic rheology modifier may contain organoclay, phyllosilicates, smectites, hectorite or montmorillonite, and combinations thereof. In terms of function, the oleophilic rheology modifier may effectively bind with the liquid to create a gel-like structure with organic liquids with moderate to high polarity such as diols, esters, ketones, glycol ethers, alcohols and some polar aromatic organic compounds ([0011]).
Thus, it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before  the  effective filing date of the instant application to  use the organoclay in the combined teaching  of  US20100224755 and  US3137046, motivated  by the  fact  that WO2015175091,  also drawn to refractory coating  composition, discloses that such organoclay can effectively bind with the liquid to create a gel-like structure with organic liquids with moderate to high polarity such as diols, esters, ketones, glycol ethers, alcohols and some polar aromatic organic compounds. A combination of an oleophilic rheology modifier with a suitable liquid produces a formulation with an extrusion pressure that varies less with changes of the amount of liquid present than the extrusion pressure does in prior art formulations ([0011]).
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 and US3137046, as applied to claim 4 above,  further in view of US2012/0121921.
The teaching of US20100224755 and US3137046 discloses the coating  composition set forth above.
US20100224755 discloses that all binders which have already been used in coatings can be used per se. For example, starch, dextrin, peptides, polyvinyl alcohol, polyvinyl acetate polymers, poly(meth)acrylic acid, polystyrene, polyvinyl acetate-polyacrylate dispersions as well as mixtures of these compound. 
But  it  is  silent  about  using the  claimed  copolymer  as  applicant  set  forth  in the  claim 8.
US2012/0121921 discloses binders comprising vinyl acetate and vinyl laurate (binders include esters of vinyl alcohol including vinyl acetate and vinyl laurate for coating composition ([0010] and [0022]). 
Thus it  would  have  been  obvious  to one  of  ordinary  skill  in the  art  to  use  the claimed  copolymer since  US20100224755 discloses  that  all binders which have already been used in coatings can be used per se. Substituting  one  known  compound  for  another  for  the  same  purpose  is  known  in  the  art.
But  it  is  silent  about the  content  of  the  copolymer  in the binder.  However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then .
Claim13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 and  US3137046, as applied to claim 4 above, and further  in  view  of US3115414.
Combined teaching of US20100224755 and US20160137841 discloses the composition set forth above. But it is silent that rosin resin is the binder.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the rosin resin as the binder, motivated by the fact that US3115414, also drawn to refractory coating composition, discloses that rosin resin is used as binder for the mould coating(col. 3, lines 1-14) and US20100224755 discloses that all binder can be used in the process of using the refractory coating. Substituting one known compound for another for the same purpose is known in the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731